Citation Nr: 1017571	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-17 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected degenerative disc disease, 
lumbar spine, status post redo right L5-S1 microdiskectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from April 2002 to February 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In August 2006, the RO denied a claim for service 
connection for PTSD.  In March 2007, the RO granted service 
connection for degenerative disc disease, lumbar spine, 
status post redo right L5-S1 microdiskectomy, evaluated as 20 
percent disabling (with an evaluation of 100 percent based on 
convalescence under 38 C.F.R. § 4.30 between February and 
June of 2007).  In June 2007, the RO denied a claim for 
service connection for an adjustment disorder with anxiety 
and insomnia.  

The Veteran appealed the service connection issues, and the 
issue of entitlement to an initial evaluation in excess of 20 
percent.   

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection 
for an acquired psychiatric disorder, to include PTSD, and 
that he is entitled to an initial evaluation in excess of 20 
percent for service-connected degenerative disc disease, 
lumbar spine, status post redo right L5-S1 microdiskectomy.  

With regard to the claim for an acquired psychiatric disorder 
and PTSD, in the April 2008 statement of the case, the RO 
stated, "We have continued our deferment for an adjustment 
disorder with anxiety and reported symptoms of insomnia so 
that we might attempt additional development designed to 
determine whether you suffer from a condition that was caused 
or worsened either by or during service."  The statement of 
the case further indicated, in essence, that additional 
development would be undertaken to determine whether the 
Veteran may be deemed to have participated in combat, and 
that he had not provided sufficient details for verification 
of any stressors.  The relevant "decision" in the statement 
of the case states, "A decision on entitlement to service 
connection for adjustment disorder with anxiety (and 
insomnia) to include PTSD is denied."  (emphasis added).  

It does not appear that the Veteran has been afforded a 
diagnosis of PTSD, and it is unclear why further development 
of the PTSD aspect of the claim would be necessary.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 
U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation).  However, and in 
any event, when read in context, the language in the 
statement of the case indicates that the RO was not making a 
"determination" on the claim, and it therefore appears to 
be defective.  See 38 C.F.R. § 19.29(c) (2009).  

Under the circumstances, the RO must review the evidence and, 
if the claim remains denied, include such evidence in a 
supplemental statement of the case.  38 C.F.R. §§ 19.37, 
20.1304 (2009).  

Furthermore, to the extent that the Veteran has presented a 
claim for service connection for an acquired psychiatric 
disorder (other than PTSD), in April 2010, the appellant's 
representative asserted that service connection is warranted, 
at least in part, because this disability was caused or 
aggravated by his service-connected low back disability.  See 
38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 
(1995).   

The secondary service connection claim is considered to be 
inextricably intertwined with the claim for service 
connection for an acquired psychiatric disorder.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
inextricably intertwined when a decision concerning one could 
have a significant impact on the other, thus rendering the 
adjudication of the latter prior to adjudication of the 
former meaningless and non-final).  On Remand, the RO/AMC 
should readjudicate the claim, to include consideration of 38 
C.F.R. § 3.310 (2009) and Allen v. Brown, 7 Vet. App. 439 
(1995).   

With regard to the claim for in initial evaluation in excess 
of 20 percent for the Veteran's service-connected low back 
disability, in January 2006, the Veteran was afforded a VA 
pre-discharge general medical examination that included the 
low back.  He is shown to have undergone back surgery in 
February and March of 2007.  The Veteran was afforded another 
VA examination in September 2007.  

In the statement of the case, dated in April 2008, the RO 
stated that there was evidence in a July 2008 VA report of 
increased symptoms, and that, "Due to these findings, we 
have requested an "at once" VAMC exam to obtain the current 
status of your condition."  

The record does not show that the Veteran was afforded 
another examination subsequent to the issuance of the April 
2008 statement of the case.  

In addition, although the Veteran's low back disability has 
been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5243 (intervertebral disc syndrome), which is not based on 
limitation of motion, the Court has held that increased 
rating claims must also be analyzed under all applicable 
diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Therefore, in addition to DC 5243, VA 
usually analyzes increased rating claims for lumbar spine IDS 
under 38 C.F.R. § 4.71a, DC 5242, which is based on 
limitation of motion.  However, the September 2007 VA 
examination report does not contain any range of motion 
findings, expressed in degrees.  

In summary, the Veteran underwent two back surgeries in early 
2007, and the only subsequently dated examination report of 
record is insufficient for ratings purposes.  The duty to 
conduct a contemporaneous examination is triggered when the 
evidence indicates there has been a material change in 
disability or that the current rating may be incorrect.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  Given 
the foregoing, the Veteran should be afforded another 
examination.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination, and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all health care providers who 
have treated him for psychiatric 
symptoms, and low back symptoms, after 
April 2008 (i.e., after the most recent 
reports of record), in order to determine 
if relevant records exist that are not 
currently associated with the claims 
file.  Should any such treatment be 
identified, after securing any necessary 
releases, the RO should attempt to obtain 
these records.  

2.  The RO/AMC should schedule the 
Veteran for an appropriate VA examination 
to determine the nature, extent, 
frequency and severity of any orthopedic 
and neurologic impairment related to his 
service-connected degenerative disc 
disease, lumbar spine, status post redo 
right L5-S1 microdiskectomy.  The claims 
file, to include a copy of this remand, 
must be made available to and be reviewed 
by the examiner.  

The examiner should identify all low back 
orthopedic pathology found to be present.  
All indicated tests and studies should be 
conducted, to include range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  In 
addition, if possible, the examiner 
should state whether the low back 
disability has been productive of any 
incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms that require bed rest prescribed 
by a physician or treatment by a 
physician, and if so, the frequency and 
duration of those episodes.  

Further, the examiner should identify all 
neurological pathology and discuss the 
nature and severity of the right or left- 
sided radiculopathy or neuropathy.

3.  Thereafter, the RO should 
readjudicate the issues on appeal, to 
include consideration of all evidence 
received after the statement of the case 
(SOC), dated in April 2008.  If either of 
the determinations remains unfavorable to 
the appellant, he and his representative 
should be provided with a SSOC that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


